       Case 4:20-cv-05640-YGR Document 84 Filed 09/18/20 Page 1 of 2



 1   THEODORE J. BOUTROUS JR.,                 E. JOSHUA ROSENKRANZ
      SBN 132099                                 (N.Y. Bar No. 2224889; pro hac vice)
 2    tboutrous@gibsondunn.com                   jrosenkranz@orrick.com
     RICHARD J. DOREN, SBN 124666              ORRICK, HERRINGTON & SUTCLIFFE LLP
 3    rdoren@gibsondunn.com                      51 West 52nd Street
     DANIEL G. SWANSON, SBN 116556               New York, NY 10019-6142
 4    dswanson@gibsondunn.com                    Telephone: 212.506.5000
     JAY P. SRINIVASAN, SBN 181471               Facsimile: 212.506.5151
 5    jsrinivasan@gibsondunn.com
     GIBSON, DUNN & CRUTCHER LLP               WILLIAM F. STUTE
 6    333 South Grand Avenue                    (D.C. Bar No. 1032093; pro hac vice)
      Los Angeles, CA 90071-3197                wstute@orrick.com
 7    Telephone: 213.229.7000                  ORRICK, HERRINGTON & SUTCLIFFE LLP
      Facsimile: 213.229.7520                   1152 15th Street, N.W.
 8                                              Washington, DC 20005-1706
     MARK A. PERRY, SBN 212532                  Telephone: 202.339.8400
 9    mperry@gibsondunn.com                     Facsimile: 202.339.8500
     CYNTHIA E. RICHMAN
10    (D.C. Bar No. 492089; pro hac vice)      Attorneys for Defendant APPLE INC.
      crichman@gibsondunn.com
11   GIBSON, DUNN & CRUTCHER LLP
      1050 Connecticut Avenue, N.W.
12    Washington, DC 20036-5306
      Telephone: 202.955.8500
13    Facsimile: 202.467.0539

14   VERONICA S. LEWIS
      (Texas Bar No. 24000092; pro hac vice)
15    vlewis@gibsondunn.com
     GIBSON, DUNN & CRUTCHER LLP
16    2100 McKinney Avenue, Suite 1100
      Dallas, TX 75201
17    Telephone: 214.698.3100
      Facsimile: 214.571.2900
18
                                UNITED STATES DISTRICT COURT
19                             NORTHERN DISTRICT OF CALIFORNIA
                                     OAKLAND DIVISION
20
     EPIC GAMES, INC.,                             Case No. 4:20-cv-05640-YGR
21
                       Plaintiff,                  NOTICE OF ASSOCIATION OF
22                                                 COUNSEL ON BEHALF OF APPLE
            v.                                     INC.
23
     APPLE INC.,
24
                       Defendant.
25

26

27

28
                                                                                                N
     NOTICE OF ASSOCIATION OF COUNSEL ON                           CASE NO. 4:20-CV-05640-YGR
     BEHALF OF APPLE INC..
       Case 4:20-cv-05640-YGR Document 84 Filed 09/18/20 Page 2 of 2



 1   TO THE CLERK OF THE COURT AND ALL PARTIES OF RECORD:

 2          PLEASE TAKE NOTICE that Apple Inc. (“Apple”) hereby associates the law firm of

 3   Orrick, Herrington & Sutcliffe LLP as co-counsel in the above-captioned matter.

 4          Apple respectfully requests that the Court’s records for the above-captioned action include

 5   attorneys E. Joshua Rosenkranz and William F. Stute as additional counsel of record for Apple.

 6   Apple further requests that all notices, including electronic or “ECF” notices, given or required to

 7   be given, and all papers filed or served or required to be served in the above-captioned matter, be

 8   provided to and served upon said counsel for Apple at the address set forth below:

 9                  E. JOSHUA ROSENKRANZ
                    (N.Y. Bar No. 2224889; pro hac vice)
10                  jrosenkranz@orrick.com
                    ORRICK, HERRINGTON & SUTCLIFFE LLP
11                  51 West 52nd Street
                    New York, NY 10019-6142
12                  Telephone:    212.506.5000
                    Facsimile:    212.506.5151
13
                    WILLIAM F. STUTE
14                  (D.C. Bar No. 1032093; pro hac vice)
                    wstute@orrick.com
15                  ORRICK, HERRINGTON & SUTCLIFFE LLP
                    1152 15th Street, N.W.
16                  Washington, DC 20005-1706
                    Telephone:    202.339.8400
17                  Facsimile:    202.339.8500
18

19    Dated: September 18, 2020                      ORRICK, HERRINGTON & SUTCLIFFE LLP
20                                                   By:   /s/ William F. Stute
21                                                         E. Joshua Rosenkranz (pro hac vice)
                                                           William F. Stute (pro hac vice)
22
                                                     Attorneys for Defendant Apple Inc.
23

24

25

26

27

28

     NOTICE OF ASSOCIATION OF COUNSEL ON                                      CASE NO. 4:20-CV-05640-YGR
                                                     -2-
     BEHALF OF APPLE INC..
